t c memo united_states tax_court joseph and marlene schnell petitioners v commissioner of internal revenue respondent docket no filed date joseph and marlene schnell pro_se theresa g mcqueeney for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for the years in issue respectively after concessions by the parties the issues for decision are whether petitioners are entitled to bad_debt deductions of dollar_figure dollar_figure and dollar_figure for and respectively whether petitioners are entitled to deductions for advertising expenses of dollar_figure and office expenses of dollar_figure in and whether petitioners are liable for the accuracy-related_penalties for the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in babylon new york at the time that they filed the petition during the years in issue joseph schnell petitioner was a plumber and marlene schnell schnell collectively hereinafter referred to as petitioners was a legal secretary petitioners are cash_basis taxpayers on date petitioner incorporated barad plumbing corp barad in the state of new york county of suffolk barad has never filed corporate federal_income_tax returns to date barad has not dissolved but its status is listed by the nys department of state division of corporations as inactive sometime after petitioner was licensed as a master plumber and incorporated barad he as agent for barad entered into contracts with the city of new york the city barad was later declared to be in default of those contracts barad ceased performing plumbing services around petitioners filed form_1040 u s individual_income_tax_return for reporting schnell’s wages of dollar_figure and claiming business_losses of dollar_figure on schedule c profit or loss from business for barad petitioner claimed dollar_figure of bad_debts dollar_figure of advertising expenses and dollar_figure of office expenses a tax_refund of dollar_figure the amount of federal_income_tax withheld from schnell’s wages for the year was requested by petitioners for petitioners reported schnell’s wages of dollar_figure and claimed business_losses from bad_debts of dollar_figure a tax_refund of dollar_figure the amount of federal_income_tax withheld from schnell’s wages for the year was requested by petitioners similarly for petitioners reported schnell’s wages of dollar_figure and claimed business_losses from bad_debts of dollar_figure a tax_refund of dollar_figure the amount of federal_income_tax withheld from schnell’s wages for the year was requested by petitioners for each of the years in issue the schedule c for barad reflected zero gross_receipts and zero cost_of_goods_sold therefore petitioners did not report any gross_income for barad it was the practice of petitioners over many years including the years in issue to calculate and claim the amount of bad_debt necessary in order to arrive at zero taxable_income and to request a refund in the amount equal to schnell’s federal_income_tax withholdings for that year petitioner did not consult any_tax professional regarding his tax returns opinion bad_debt deduction and advertising and office expense deductions sec_166 allows a deduction for any debt which becomes worthless within the taxable_year however worthless debts arising from unpaid wages fees and similar items of taxable_income are not deductible as a bad_debt unless the taxpayer has included the amount in income for the year for which the bad_debt is deducted or for a prior tax_year see 64_tc_598 sec_1_166-1 income_tax regs see also prowse v commissioner tcmemo_2006_120 crosson v commissioner tcmemo_2003_170 ‘it is well settled that a taxpayer is not allowed to reduce ordinary_income actually received by the amount of income he failed to receive ’ ratcliff v commissioner tcmemo_1983_636 citing 406_f2d_269 5th cir affg t c memo petitioners used the cash_method for reporting income and deductions fees for services by barad that allegedly were owed by the city have never been included in income and unpaid amounts even if earned do not constitute bad_debts within the meaning of sec_166 for which a deduction for worthlessness may be claimed see crosson v commissioner supra therefore as a matter of law and without regard to the burden_of_proof respondent properly disallowed the bad_debt deductions for each of the years in issue in regard to the advertising and offices expenses sec_162 permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business petitioners bear the burden of proving their entitlement to the claimed deductions rule a 503_us_79 see also banker v commissioner tcmemo_1999_351 taxpayers must establish that expenses deducted are ordinary and necessary and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 income_tax regs if the taxpayers do not retain the required records and produce credible_evidence the burden_of_proof does not shift to respondent sec_7491 and b petitioners failed to produce any evidence to substantiate the advertising and office expenses claimed by them therefore respondent properly disallowed the advertising and office expense deductions in sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the underpayment attributable to the disallowed deductions was due to negligence or disregard of rules or regulations see sec_6662 sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as including any careless reckless or intentional disregard negligence also includes a failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs disregard of the rules and regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs the sec_6662 penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see also 116_tc_438 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability including an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances id petitioner has made no argument that penalties should not be sustained petitioner argues the petitioner over the years would try many different ways to resolve his losses this was a major mistake and a costly one on the petitioner’s part in learning that going against a municipal agency with unlimited funds is an impossible task especially when you have no income this is why the petitioner started writing off his losses as a bad_debt knowing the irs internal_revenue_service would pick it up and challenge his claims and provide the petitioner with an avenue for a ruling by a u s court granting the petitioner the right to declare the city of new york a bona_fide debt petitioner’s statement is an admission that he knew that his claims were likely to be disallowed by the irs he disregarded the applicable rules or regulations he never consulted a tax professional to determine whether his return position was correct we conclude that he knew that his claims were improper therefore the accuracy-related_penalties for the years in issue are sustained we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered under rule
